DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 12/13/2021 has been considered and entered.  Applicant’s arguments in the Pre-Brief conference request dated 01/13/2022 alleging that Kuroda et al. (10,647,937) fails to teaches the distillation endpoint of the claimed machine oil was found to be persuasive and to deem the claims allowable in the Pre-Brief Appeal conference decision dated 02/04/2022.  Therefore, all claims are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please insert the following paragraph on page 1, after the Title of Invention and before the Technical Field:
…………..…….“
Related Application

”…………………

Allowable Subject Matter
Claims 1 – 16 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claims by Kuroda et al. (10,647,937) teaches oils having kinematic viscosities at 40ºC and at 100ºC and aniline point of the claimed oil but fails to particularly provide a distillation endpoint of up to 390ºC as claimed.  Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771